Freschi, J.
Defendant moves this court for an order transferring this action from the Court of Special Sessions in the City of New York and certifying it for prosecution by indictment here. The charge is the unlawful possession of a firearm in violation of section 1897 of the Penal Law. A hearing was had thereon in the Twelfth District Magistrate’s Court in Manhattan borough resulting in the holding of the defendant for trial in the Court of Special Sessions. The case is not complicated in any sense, and I see no reason for holding that the defendant cannot be properly and fairly tried in the court in which he has been held to answer. The justices of the Court of Special Sessions are experienced and fair-minded men who have heard many similar cases, and I am convinced that the rights of the defendant will be fully protected in that court.
Motion denied.